PER CURIAM.
The employer and carrier appeal from an order of the judge of compensation claims awarding attendant care benefits. The *692claimant cross appeals and argues that supplemental benefits should have begun prior to January 1, 1990. We find the award of attendant care benefits is supported by competent substantial evidence, but reverse the portion of the order denying supplemental benefits for any time prior to 1990. Supplemental benefits should have commenced on June 16, 1989, which is the date the claimant attained maximum medical improvement and permanent total disability from both his psychiatric and physical conditions. See Florida Ins. Guar. Ass’n v. Renfroe, 568 So.2d 962 (Fla. 1st DCA 1990).
SHIVERS, C.J., and ALLEN and WOLF, JJ., concur.